Case: 20-1498    Document: 39     Page: 1   Filed: 11/03/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

    LAX ELECTRONICS, INC., DBA AUTOMATIC
               CONNECTOR,
              Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2020-1498
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-01668-EGB, Senior Judge Eric G. Bruggink.
                  ______________________

                Decided: November 3, 2020
                 ______________________

    JUSTIN HUFFMAN, Camardo Law Firm, P.C., Auburn,
 NY, for plaintiff-appellant.

     RETA EMMA BEZAK, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for defendant-appellee. Also represented by
 JEFFREY B. CLARK, DEBORAH ANN BYNUM, ROBERT EDWARD
 KIRSCHMAN, JR.
                   ______________________
Case: 20-1498     Document: 39     Page: 2     Filed: 11/03/2020




 2                     LAX ELECTRONICS, INC.   v. UNITED STATES



  Before MOORE, O’MALLEY, and TARANTO, Circuit Judges.
 TARANTO, Circuit Judge.
     LAX Electronics, Inc., doing business as Automatic
 Connector (Automatic), has long supplied electronic con-
 nectors to federal-government contractors and directly to
 the government. According to Automatic, for many years
 it had parts listed on the Defense Logistics Agency’s (DLA)
 Qualified Parts List (QPL), which designates government-
 approved sources of supply, and it sold its QPL-listed prod-
 ucts to contractors and the government in procurements
 that required QPL listing of the manufacturer. In Septem-
 ber 2019, DLA removed Automatic from the QPL for cer-
 tain electronic connectors—specifically, parts MIL-PRF-
 39012 and MIL-PRF-55339. Because of the removal, Auto-
 matic is barred from responding to solicitations from De-
 partment of Defense entities for those parts.
      Automatic challenged its removal from the QPL by fil-
 ing suit in the U.S. Court of Federal Claims (Claims Court),
 invoking the court’s bid-protest jurisdiction under 28
 U.S.C. § 1491(b)(1). Automatic’s amended complaint as-
 serted two claims—one for injunctive relief under 5 U.S.C.
 § 706 for the government’s violation of Department of De-
 fense Manual (DoDM) 4120.24 and one for declaratory re-
 lief under 28 U.S.C. § 2201 for the government’s violation
 of Federal Acquisition Regulation (FAR) § 9.205(a). The
 government moved to dismiss the claims for lack of juris-
 diction.
     The Claims Court agreed in part. LAX Electronics, Inc.
 v. United States, No. 19-1668C, 2019 WL 6880939 (Fed. Cl.
 Dec. 17, 2019). As to the first claim, the court held that it
 lacks bid-protest jurisdiction; but rather than dismiss the
 claim, it transferred the claim to the U.S. District Court for
 the Eastern District of New York under 28 U.S.C. § 1631.
Id. at *3–5. As to the second claim, the Claims Court held
 that the claim is within the court’s bid-protest jurisdiction,
 but it dismissed the claim for failure to state a claim on
Case: 20-1498    Document: 39       Page: 3   Filed: 11/03/2020




 LAX ELECTRONICS, INC.   v. UNITED STATES                   3



 which relief could be granted. Id. at *4. We now vacate the
 court’s jurisdictional dismissal of the first claim and re-
 mand for further proceedings on that claim, and we affirm
 the merits dismissal of the second claim.
                                I
                                A
      In June 2019, DLA audited Automatic’s facility. LAX
 Electronics, 2019 WL 6880939, at *1. The resulting audit
 report identified several violations by Automatic of MIL-
 STD-790, a standard issued by DLA related to electrical
 and fiber-optic parts, required Automatic to take corrective
 actions within 30 days, and noted that the corrections
 would require DLA acceptance. DLA also sent Automatic
 a letter on July 2, 2019, ordering Automatic to stop ship-
 ment and production of specified connectors because of de-
 ficiencies identified in the audit report.       Automatic
 responded to DLA’s auditor with its Corrective Action Re-
 ports on August 6, 2019. See LAX Electronics, 2019 WL
6880939, at *1; J.A. 137–38, 512, 525–45.
      Automatic’s amended complaint alleges that DLA
 failed to respond to its Corrective Action Reports or other-
 wise tell Automatic how to correct the deficiencies identi-
 fied in the audit report. Rather, on August 13, 2019, the
 amended complaint says, DLA sent a letter to Automatic
 directing it to issue a notice to the Government-Industry
 Data Exchange Program (GIDEP) for the parts discussed
 in the audit report. Automatic responded to DLA two days
 later by letter, stating that a GIDEP notice was not re-
 quired and that Automatic’s parts were not deficient. See
 LAX Electronics, 2019 WL 6880939, at *1; J.A. 512–13.
     On September 12, 2019, DLA removed Automatic from
 all QPLs associated with two particular connectors (MIL-
 PRF-39012 and MIL-PRF-55339) because of repeated vio-
 lations of applicable specifications and failure to issue a
 GIDEP notice. DLA also sent a letter to Automatic on
Case: 20-1498    Document: 39     Page: 4     Filed: 11/03/2020




 4                    LAX ELECTRONICS, INC.   v. UNITED STATES



 October 9, 2019, informing Automatic of DLA’s intent to
 issue a GIDEP notice to government and industry mem-
 bers about Automatic’s noncompliance with and removal
 from the QPL. See LAX Electronics, 2019 WL 6880939, at
 *1; J.A. 547–48, 550.
      Automatic’s amended complaint alleges that DLA con-
 tinues to solicit bids for the parts Automatic cannot supply
 given the removal from the QPL. “Almost on a continuous
 basis,” the amended complaint states, “DLA is and has
 been requesting quotes for connectors, and DLA has pro-
 vided no meaningful opportunity for Automatic to partici-
 pate in the process through a direct contract or a
 subcontract with other vendors.” J.A. 509–10 ¶ 1. Further:
 DLA is “barring Automatic from bidding on the continuing
 stream of solicitations for the connectors” while “refusing
 to provide Automatic with any sort of reasonable oppor-
 tunity to arrange for qualification before award of various
 contracts for the connectors.” J.A. 510 ¶ 2. Again: “Be-
 cause the Government is in a nearly constant need for the
 parts, DLA is and has been requesting quotes for the con-
 nectors on a nearly continuous basis.” J.A. 514 ¶ 23. Au-
 tomatic’s amended complaint identifies five solicitations
 with closing dates from October 28 to November 14, 2019.
 J.A. 515 ¶ 25; see also J.A. 132–34 (declaration, submitted
 to support a temporary restraining order, enumerating nu-
 merous solicitations with closing dates from July through
 October 2019). The amended complaint declares: “Auto-
 matic is a potential bidder for the numerous solicitations
 for the connectors.” J.A. 515 ¶ 26.
                              B
    Automatic sued in the Claims Court on October 28,
 2019, invoking the court’s bid-protest jurisdiction under 28
 U.S.C. § 1491(b)(1). In its complaint and its authorized
 amended complaint, Automatic made two claims. First,
 Automatic alleged that DLA removed its parts from the
 QPL without following the procedures outlined in DoDM
Case: 20-1498     Document: 39      Page: 5    Filed: 11/03/2020




 LAX ELECTRONICS, INC.   v. UNITED STATES                     5



 4120.24, Enclosure 14, Sections 11–12. J.A. 515–19. Spe-
 cifically, Automatic alleged a violation of section 12(b)(1),
 which requires that the removed product “should again be
 included on the electronic QPL . . . once the deficiencies
 noted have been corrected to the government’s satisfac-
 tion.” According to Automatic, DLA’s failure to respond to
 Automatic’s Corrective Action Reports deprived Automatic
 of an opportunity to correct any deficiencies. J.A. 518
 ¶¶ 35–36. Second, Automatic alleged that, after the re-
 moval from the QPL, DLA failed to comply with FAR
 § 9.205(a), which states that “when possible, give sufficient
 time to arrange for qualification before award.” 48 C.F.R.
 § 9.205(a). See J.A. 519–20.
       The government moved to dismiss for lack of subject-
 matter jurisdiction under § 1491(b). As relevant here, that
 provision gives the Claims Court “jurisdiction to render
 judgment on an action by an interested party objecting to
 . . . any alleged violation of statute or regulation in connec-
 tion with a procurement or a proposed procurement.” 28
 U.S.C. § 1491(b). The government disputed that Auto-
 matic was “an interested party” and also that Automatic
 was objecting to a statutory or regulatory violation “in con-
 nection with a procurement or a proposed procurement.”
 J.A. 503–08.
     With respect to Automatic’s first claim, alleging a vio-
 lation of DoDM 4120.24, the Claims Court held that the
 claim flunks the “in connection with” requirement of
 § 1491(b). LAX Electronics, 2019 WL 6880939, at *2–3.
 The court likened Automatic’s case to Geiler/Schrudde &
 Zimmerman v. United States, stating that “the possibility
 that an agency action would affect future procurements did
 not ‘establish that the violation “clearly affected” a con-
 tract’s award or performance.’” LAX Electronics, 2019 WL
6880939, at *3 (quoting Geiler, 743 F. App’x 974, 977 (Fed.
 Cir. 2018) (per curiam)). The court also stated that, alt-
 hough Automatic identified specific solicitations that it
 could not bid on after it was removed from the QPL,
Case: 20-1498     Document: 39     Page: 6     Filed: 11/03/2020




 6                     LAX ELECTRONICS, INC.   v. UNITED STATES



 Automatic’s removal from the QPL was the result of the
 audit, which was not performed in connection with any of
 the identified procurements. Id. Determining for that rea-
 son that Automatic’s first claim did not meet the “in con-
 nection with” requirement of § 1491(b)(1), the Claims
 Court held jurisdiction over that claim absent without ad-
 dressing the “interested party” requirement of § 1491(b)(1).
      As to Automatic’s second claim, alleging a violation of
 FAR § 9.205(a), the Claims Court held that the claim is
 within the court’s bid-protest jurisdiction, determining
 that this allegation meets both the “interested party” and
 “in connection with” requirements of § 1491(b)(1). LAX
 Electronics, 2019 WL 6880939, at *3–4, *4 n.2. But the
 court dismissed the second claim for failing to state a claim.
 According to the court, § 9.205(a) applies only when an
 agency decides to impose a “new qualification,” not when,
 as with Automatic, a previously qualified bidder is ousted
 from the QPL. LAX Electronics, 2019 WL 6880939, at *4.
 Moreover, the court reasoned, Automatic’s position con-
 flicts with FAR § 9.202(e), which states that “a contracting
 officer need not delay a proposed award in order to provide
 a potential offeror with an opportunity to demonstrate its
 ability to meet the standards specified for qualification.”
Id. (internal citation marks omitted).
     The Claims Court dismissed the second claim for fail-
 ure to state a claim. The court did not dismiss the first
 claim, even though it ruled that the claim is outside its ju-
 risdiction. Rather, the court stated that the first claim “ap-
 pears, on its face, to be subject to review as final agency
 action” under the Administrative Procedure Act in district
 court. Id. at *5. Upon Automatic’s request, the Claims
 Court transferred the first claim to the Eastern District of
 New York under 28 U.S.C. § 1631.
    The Claims Court entered judgment on December 17,
 2019. Automatic timely appealed. We have jurisdiction
 under 28 U.S.C. § 1295(a)(3).
Case: 20-1498     Document: 39      Page: 7   Filed: 11/03/2020




 LAX ELECTRONICS, INC.   v. UNITED STATES                    7



                               II
      We review the ruling on subject-matter jurisdiction de
 novo. Resource Conservation Group, LLC v. United States,
 597 F.3d 1238, 1242 (Fed. Cir. 2010). We also review de
 novo the dismissal for failure to state a claim. American
 Bankers Ass’n v. United States, 932 F.3d 1375, 1380 (Fed.
 Cir. 2019). To avoid dismissal for failure to state a claim,
 a plaintiff must allege facts that plausibly suggest entitle-
 ment to relief under the law invoked. Bell Atl. Corp. v.
 Twombly, 550 U.S. 544, 557 (2007). We accept as true the
 complaint’s well-pleaded factual assertions, but we are not
 required to accept the asserted legal conclusions. Ashcroft
 v. Iqbal, 556 U.S. 662, 678 (2009).
                                A
     The Claims Court held that it lacks subject-matter ju-
 risdiction over Automatic’s first claim because Automatic’s
 removal from the QPL was not “in connection with a pro-
 curement or proposed procurement” under 28 U.S.C.
 § 1491(b)(1). We disagree.
     We have long recognized that the phrase “in connection
 with,” under § 1491(b)(1), is “very sweeping in scope.”
 RAMCOR Services Group, Inc. v. United States, 185 F.3d
1286, 1289 (Fed. Cir. 1999). Likewise, the term “procure-
 ment” is broad enough to cover “any stage of the federal
 contracting acquisition process, including the process for
 determining a need for property or services.” Distributed
 Solutions, Inc. v. United States, 539 F.3d 1340, 1346 (Fed.
 Cir. 2008) (internal quotation marks omitted). Any “non-
 frivolous allegation of a statutory or regulatory violation in
 connection with a procurement or proposed procurement is
 sufficient to establish jurisdiction.” Id. at 1345 n.1.
     In its amended complaint, Automatic’s first claim al-
 leges that DLA violated procedural requirements in DoDM
 4120.24 for removing products from a QPL. The Claims
 Court held jurisdiction over this claim to be lacking
Case: 20-1498    Document: 39      Page: 8    Filed: 11/03/2020




 8                    LAX ELECTRONICS, INC.   v. UNITED STATES



 because, it concluded, this alleged impropriety was not “in
 connection” with a procurement or proposed procurement.
 LAX Electronics, 2019 WL 6880939, at *3. The court relied
 chiefly on our non-precedential decision in the Geiler case.
Id. After the Claims Court decided the present case, how-
 ever, we decided Acetris Health, LLC v. United States, 949
F.3d 719 (Fed. Cir. 2020), which makes clear that Geiler is
 narrower than the Claims Court thought and, indeed, that
 bid-protest jurisdiction extends to Automatic’s first claim.
      In Geiler, upon the death of Mr. Geiler, a veteran, the
 government revoked the service-disabled veteran-owned
 small business (SDVOSB) status of certain entities with
 which Mr. Geiler was involved. As relevant here, those en-
 tities challenged the revocation in the Claims Court, as-
 serting constitutional and statutory violations and
 invoking that court’s bid-protest jurisdiction. We affirmed
 the Claims Court’s dismissal of that challenge for lack of
 jurisdiction on the ground that the plaintiffs “failed to es-
 tablish that those alleged violations occurred in connection
 with a procurement or proposed procurement.” 743 F.
 App’x at 976–77.
      We explained that the plaintiffs had “not point[ed] to
 any effect that the [government’s] status revocation deci-
 sion had on the award or performance of any contract.” Id.
 at 977. We first noted that the revocation violations could
 not be in connection with the one past contract award that
 had initially been contested in the litigation, as the con-
 tract was awarded pre-revocation and, of the three Geiler
 entities at issue, two did not bid on that contract and the
 one that bid did not appeal the Claims Court’s ruling that
 upheld the award on its merits. Id. The “in connection
 with” inquiry, therefore, was limited in the case to poten-
 tial future procurements. But, relying partly on case law
 requiring a certain degree of specificity for a plaintiff to
 meet the “interested party” requirement of § 1491(b)(1),
 Geiler, 743 F. App’x at 977–78, we concluded that the “in
Case: 20-1498     Document: 39      Page: 9    Filed: 11/03/2020




 LAX ELECTRONICS, INC.   v. UNITED STATES                     9



 connection with” requirement was not met because the
 plaintiffs did “not challenge a specific procurement, or even
 allege that the Geiler Entities were preparing to bid for a
 specific procurement that required an SDVOSB status,” id.
 at 978. We “decline[d] Geiler’s invitation to interpret
 § 1491(b)’s ‘in connection with a procurement or a proposed
 procurement’ requirement as satisfied whenever a plaintiff
 alleges a legal violation that might affect unidentified
 pending or future procurements.” Id.
      In Acetris, we held that the Claims Court had jurisdic-
 tion to hear a challenge to the government’s “definitive po-
 sition” that would make the plaintiff ineligible to compete
 for likely future government procurements for which it was
 likely to submit bids. Acetris, 949 F.3d at 727–28; see also
 Boeing Co. v. United States, 968 F.3d 1371, 1382 n.4 (Fed.
 Cir. 2020). Acetris was objecting to the government’s de-
 terminations of how to interpret statutory and regulatory
 provisions concerning the country of origin of the product
 and its ingredients and of how that interpretation applied
 to Acetris, determinations that together excluded Acetris
 from bidding on a non-speculative stream of future govern-
 ment procurements of the very pharmaceutical products
 Acetris had previously supplied to the government and
 wished to continue supplying. Acetris, 949 F.3d at 727–28.
 In concluding that the “in connection with” requirement
 was met in that circumstance, we explained that Geiler was
 materially different: “This is not a situation where, as in
 Geiler[ ], the bid protester could not identify any future pro-
 curements on which the protester intended to bid.” Id. at
 728 (emphasis added).
     Automatic has alleged far more in its first claim than
 the Geiler plaintiffs alleged. In fact, Automatic’s allega-
 tions are akin to what was held sufficient in Acetris and
 therefore call for the same result—that the “in connection
 with” requirement is met. Automatic’s amended complaint
 is fairly read as alleging that for many years Automatic
 was selling its parts to DLA and that DLA regularly issued
Case: 20-1498    Document: 39      Page: 10     Filed: 11/03/2020




 10                    LAX ELECTRONICS, INC.   v. UNITED STATES



 procurements for these very parts and continued to do so
 on a regular basis after Automatic’s connectors were re-
 moved from the QPL. See J.A. 509–511, 514–15. These
 allegations not only go well beyond the entirely generic
 Geiler assertion that the revocation of SDVOSB status dis-
 qualified the Geiler entities from “all pending and future
 proposed procurements set aside” for businesses with that
 status, with no further specificity. Geiler, 743 F. App’x at
 977. The amended complaint’s allegations in this case are
 comparable to the facts of Acetris and establish a continu-
 ing series of future government procurements, since the
 challenged removal from the QPL, of the specific products
 Automatic was supplying before that removal and would
 supply if restored to the QPL. Under Acetris, those facts
 suffice for us to conclude that the violation alleged to have
 infected the removal from the QPL was “in connection
 with” those likely procurements.
      The government seeks to distinguish this case from
 Acetris on the ground that, in Acetris, the protestor chal-
 lenged a “definitive” legal interpretation and its applica-
 tion to disqualify the protestor, whereas, in this case,
 Automatic has the ability to requalify for the QPL. Appel-
 lee Supp. Br. 4–5. But even aside from whether the dis-
 tinction is sound on the facts—Acetris itself seemingly
 could have altered the sourcing of its products’ components
 so as to requalify—the government’s distinction does not
 affect whether the alleged violation is “in connection with”
 procurements. As in Acetris, the government has taken a
 “definitive position” disqualifying the plaintiff’s products
 from certain sufficiently identified future procurements—
 here, by removal of Automatic’s parts from the QPL. Ace-
 tris, 949 F.3d at 727. Although the legal violation alleged
 is different from the violation in Acetris, the violation al-
 leged here has the same characteristic that was critical in
 Acetris to finding the “in connection with” requirement
 met: It resulted in a disqualification from likely future pro-
 curements in which the plaintiff was likely to bid.
Case: 20-1498     Document: 39      Page: 11    Filed: 11/03/2020




 LAX ELECTRONICS, INC.   v. UNITED STATES                     11



      Because the Claims Court held that Automatic’s first
 claim does not meet the “in connection with” requirement
 of § 1491(b)(1), it did not decide (for the first claim) whether
 Automatic meets the “interested party” requirement
 (though it did decide that issue, favorably to Automatic, for
 the second claim). We vacate the Claims Court’s jurisdic-
 tional determination, and we remand for further proceed-
 ings on this claim.
                                B
      Automatic’s second claim is that DLA violated FAR
 § 9.205 after removing Automatic’s connectors from the
 QPL. J.A. 519–20. Under FAR § 9.205, “[i]f an agency de-
 termines that a qualification requirement is necessary,” it
 must “when possible, give sufficient time to arrange for
 qualification before award.” 48 C.F.R. § 9.205(a). The
 Claims Court dismissed the claim for failure to state a
 claim, reasoning that FAR § 9.205(a) applies only when an
 agency imposes a “new qualification” and noting that FAR
 § 9.202(e) makes clear that an agency need not “delay” an
 award to allow a potential bidder the opportunity to qual-
 ify. LAX Electronics, 2019 WL 6880939, at *4.
      We affirm the dismissal without endorsing the Claims
 Court’s conclusion that § 9.205(a) is limited to a “new qual-
 ification.” Neither the Claims Court’s opinion nor the gov-
 ernment’s brief on appeal presents an analysis of precisely
 what that limitation means, how it applies to QPL listing
 or delisting, and how it fits with the overall regulatory
 scheme of which § 9.205(a) is a part. We conclude, instead,
 that the action challenged by Automatic is not a denial of
 what Automatic itself says § 9.205(a) requires of the
 agency. The action challenged in this claim is DLA’s fail-
 ure to respond to Automatic’s Corrective Action Reports,
 not a denial of time to qualify before any particular con-
 tract award is made. J.A. 520 ¶¶ 47–50. But the regula-
 tory subsection, in Automatic’s own view, merely
 “requir[es] the Government to give the contractor sufficient
Case: 20-1498      Document: 39      Page: 12    Filed: 11/03/2020




 12                     LAX ELECTRONICS, INC.   v. UNITED STATES



 time to arrange for qualification before award.” Appellant
 Opening Br. 20. Automatic’s complaint about DLA’s al-
 leged refusal to engage Automatic on the merits of the Cor-
 rective Action Reports does not allege denial of sufficient
 time to qualify; indeed, Automatic states that “because the
 Government refuses to even tell Automatic what is alleg-
 edly deficient about its [Corrective Action Reports], any ef-
 fort by Automatic to qualify or re-qualify for the QPL would
 be futile.” Appellant Reply Br. 8. Because the facts alleged
 by Automatic do not plausibly suggest a showing of entitle-
 ment to relief based on a violation of § 9.205(a), we affirm
 the dismissal of Automatic’s second claim.
                               III
     The judgment of the Claims Court is affirmed in part
 and vacated in part, and the matter is remanded to the
 court for further proceedings.
       The parties will bear their own costs.
      AFFIRMED IN PART, VACATED IN PART, AND
                    REMANDED